Title: To John Adams from the Board of Treasury, 7 March 1786
From: Board of Treasury
To: Adams, John


     
      Duplicate.
      Sir
      Board of Treasury March 7th: 1786.
     
     We do ourselves the Honor of transmitting to you the Resolves of Congress of the 15th. day of February last from which you will observe the Embarrassments under which the United States labor to Comply with their Foreign Engagements through the want of Exertions in the several States to pay in their Quotas of the Annual Requisitions.— The present State of the Treasury is in Consequence so reduced, that we are Apprehensive it may not perhaps be in our power to remit to the Commissioners of the Dutch Loans in Europe sufficient Funds in season to discharge the whole Interest which

will become due on the Dutch Loans on the first day of June next: if the sum of Eighty thousand Dollars which has been appropriated by the Resolves of Congress of the 15th: February 1785, for the purpose of forming Treaties with the Barbary Powers should be drawn out of the hands of the Dutch Commissioners before that day— We are using our Endeavors to make Arrangements so that our Remittances may arrive in Season; but as they may be prevented by some Casualty from coming to hand by the first of next June it becomes our duty to request the favor of you to avoid (if it possibly can be done) drawing out of the hands of the Dutch Commissioners the Monies appropriated for the purpose of making Treaties with the Barbary Powers before the first of June next—and to direct it (if our Remittances should not arrive in Season) to be appropriated for the Payment of the June Interest.
     You may rest assured Sir, that every Exertion will be made by this Board that the remittances may arrive in Season without placing any dependence on this Resource; and that at all events the sum of Seventy thousand Dollars shall be remitted to the Dutch Commissioners on or before the first day of August next, to wait your Orders.—
     To your Excellency who knows so well the Importance of preserving the Publick Faith with Foreign Nations, and particularly with the Dutch Money Lenders, it would be unnecessary to use any arguments to shew the Propriety of our Application on this subject.—
     We are satisfied that if the state of the Negociations will possibly admit of it that you will permit this money to remain for the purposes we have mentioned.— On examining the Abstract of the distribution of the Obligations on the five Million Loan to the 30th: September last, We find that there remained Undistributed on that day, One Hundred and thirty Eight Obligations equal to 130,000 Florins— It is much to be wished that this Loan may be completed with all the Dispatch possible—without it we have too much reason to fear we shall experience difficulties in Remitting sufficient sums to Europe to pay the Interest of the Foreign Loans, and the Salaries of Foreign Ministers and Agents during the present Year.—
     We have the Honor to be / Your Excellencys / Obedt. and Humble Servts.—
     
      Samuel OsgoodWalter LivingstonArthur Lee
     
     